Citation Nr: 0604817	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back conditon.

2.  Entitlement to service connection for a gland condition.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active military service from October 1957 to 
November 1968.

This appeal tonthe Board of Veterans' Appeals (Board) arises 
from a November 2002 rating decision that denied the benefits 
sought on appeal.  The veteran filed a notice of disagreement 
(NOD) in December 2002, the RO issued a statement of the case 
(SOC) in September 2003, and the veteran filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in November 2003.

For the reasons expressed below, this matter is hereby being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In his November 2003 substantive appeal, the veteran 
requested a Board hearing at the RO (Travel Board hearing).  

The veteran was scheduled for a Travel Board hearing in 
January 2005 and August 2005.  After receiving notice of each 
hearing, the veteran requested, for different reasons, that 
his hearing be rescheduled.  Most recently, the veteran was 
scheduled for a Travel Board hearing in January 2006; 
however,  the RO's November 2005 notice of that hearing was 
returned by the U.S. Postal Service as undeliverable.  A 
second notice of the January 2006 Board hearing was sent to 
the veteran in December 2005; however, that notice was sent 
to the same address as listed in the previously returned, 
November 2005 notice.  There is no indication that the RO 
attempted to notify the veteran of the scheduled Board 
hearing at the forwarding address provided by the U.S. Postal 
Service, even though the February 2006 notification of the 
certification of the appeal was sent to that address. 

Under these circumstances, the Board finds that the RO should 
arrange for a Travel Board hearing, as requested, with notice 
to the veteran at his current address of record.  Because the 
RO is responsible for scheduling Travel Board hearings, a 
remand of these matters to the RO is necessary.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should take appropriate action to 
schedule the veteran for a Travel Board 
hearing at the earliest available 
opportunity, with notice to the veteran 
at his current address of record, along 
with notice to his representative.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
 
 
 

